

EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”), effective as of August 8, 2011
(the “Effective Date”), is between Hyperdynamics Corporation (“Company” or
“Employer”), and Paul C. Reinbolt (“Executive”).
 
WHEREAS, Employer wishes to employ Executive as its Chief Financial Officer and
Executive wishes to accept such employment; and
 
WHEREAS, the parties wish to set forth the terms and conditions of such
employment;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Definitions.  As used in this Agreement, the following terms have
the following meanings:
 
(a)           “Affiliate” means, with respect to any entity, any other
corporation, organization, association, partnership, sole proprietorship or
other type of entity, whether incorporated or unincorporated, directly or
indirectly controlling or controlled by or under direct or indirect common
control with such entity.
 
(b)           “Annual Period” means the time period of each year beginning on
the first day of the Employment Term and ending on the day before the
anniversary of that date.
 
(c)           “Board” means the Board of Directors of Employer.
 
(d)           “Cause” means a finding by the Board of acts or omissions
constituting, in the Board’s reasonable judgment, any of the following occurring
during the Employment Term:  (i) a material breach of duty by Executive in the
course of his employment with Employer or its Affiliates involving fraud, acts
of dishonesty (other than inadvertent acts or omissions), disloyalty to Employer
or its Affiliates or moral turpitude constituting criminal felony; (ii) conduct
by Executive that is materially detrimental to Employer, monetarily or
otherwise, or that materially reflects unfavorably on Employer or Executive to
such an extent that Employer’s best interests reasonably require the termination
of Executive’s employment; (iii) acts or omissions of Executive materially in
violation of his obligations under this Agreement or at law; (iv) Executive’s
material failure to comply with or enforce the personnel policies of Employer or
its Affiliates, specifically including those concerning equal employment
opportunity and those related to harassing conduct over which Executive has
control; (v) Executive’s material insubordination to the Chief Executive Officer
or the Board; (vi) subject to the details of Paragraph 3(b), Executive’s failure
to devote his full working time and best efforts to the performance of his
responsibilities to Employer or its Affiliates; (vii) Executive’s conviction of,
or entry of a plea agreement or consent decree or similar arrangement with
respect to a felony or any material violation of federal or state securities
laws, in either case, having a material adverse effect on Employer or its
Affiliates; or (viii) Executive’s material failure to cooperate with any
investigation or inquiry authorized by the Board or conducted by a governmental
authority related to Employer’s or an Affiliate’s business or Executive’s
conduct related to Employer or an Affiliate.
  
 
Page 1 of 22

--------------------------------------------------------------------------------

 

(e)          “Competitor” means any person or entity that is engaged in the
acquisition, development, production and marketing of crude oil and natural gas,
chemicals and other hydrocarbon commodities in competition with the activities
of Employer or an Affiliate.
 
(f)           “Confidential Information” means, without limitation, all
documents or information, in whatever form or medium, concerning or evidencing
seismic data, geological data; geophysical data; energy exploration data; oil
and gas production data; sales; costs; pricing; strategies; forecasts and long
range plans; financial and tax information; personnel information; business,
marketing and operational projections, plans and opportunities; customer,
vendor, and supplier information; project and prospect locations and leads; and
production information; but excluding any such information that is or becomes
generally available to the public, other than as a result of any breach of this
Agreement or other unauthorized disclosure by Executive.
 
(g)          “Change of Control” means the occurrence of any of the following
events:
 
(i)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”), of Company securities if,
immediately thereafter, such Person is the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more
of the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change of Control: (A) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its affiliates; or (B) any acquisition by any corporation
pursuant to a transaction that complies with subclauses (c)(i), (c)(ii) and
(c)(iii) of this definition;
 
(ii)          the time at which individuals who, within any twelve (12) month
period, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
 
 
Page 2 of 22

--------------------------------------------------------------------------------

 

(iii)         the consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries, a disposition of substantially all of the assets
of  the Company or the acquisition of assets or stock of another entity by the
Company or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (i) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the then-outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such Business
Combination (including a corporation that, as a result of such transaction, owns
the Company or has purchased the Company’s assets in a disposition of assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Voting Securities, (ii) no Person or any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, fifty
percent (50%) or more of the combined voting power of the then-outstanding
voting securities of such corporation, except to the extent that such ownership
existed prior to the Business Combination, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
 
(iv)        the approval by the stockholders or other relevant stakeholders of
the Company of a complete liquidation or dissolution of the Company.
 
(h)           “Employment Termination Date” means the effective date of
termination of Executive’s employment as established under Paragraph 6(g).
 
(i)            “Good Reason” means, with respect to Executive, any of the
following actions or failures to act:
 
(a)          a material reduction in Executive’s reporting responsibilities,
titles or elected or appointed offices as in effect immediately prior to the
effective date of such change, including any change caused by the removal of
Executive from, or the failure to re-elect Executive to, any material corporate
office of the Company held by Executive immediately prior to such effective date
but excluding any such change that occurs in connection with Executive’s death,
Inability to Perform or retirement;
 
(b)         the assignment to such Executive of duties and/or responsibilities
that are materially inconsistent with such Executive’s status, positions,
duties, responsibilities and functions with the Company immediately prior to the
effective date of such assignment;
 
(c)          a material reduction of twenty percent (20%) or greater by the
Company in Executive’s total compensation opportunity in effect immediately
prior to the effective date of such reduction;
  
 
Page 3 of 22

--------------------------------------------------------------------------------

 

(d)          the failure of the Company to maintain employee benefit plans,
programs, arrangements and practices entitling Executive to benefits that, in
the aggregate, are at least as favorable to Executive as those available to
Executive under the Benefit Plans in which he was a participant immediately
prior to the effective date of such failure: provided, however, that the
amendment, modification or discontinuance of any or all such employee benefit
plans, programs, arrangements or practices by the Company shall not constitute
“Good Reason” hereunder if such amendment, modification or discontinuance
applies generally to the Company’s salaried work force and does not single out
Executive for disparate treatment; or
 
(e)          any change of more than seventy-five (75) miles (or, in the case of
any Executive for whom the Compensation Committee has approved a shorter
distance, such shorter distance) in the location of the principal place of
employment of Executive immediately prior to the effective date of such change;
 
For purposes of this definition, none of the actions described in clauses i(a)
through i(e) above shall constitute a Good Reason with respect to Executive if
it was an inadvertent action not taken in bad faith by the Company and if it is
remedied by the Company promptly after receipt of notice thereof given by
Executive.  For purposes of this definition, any action or failure to act
described in clauses i(a) through i(e) above shall cease to be a Good Reason
with respect to Executive on the date which is ninety (90) days after Executive
acquires actual knowledge of such action or failure to act unless, prior to such
date, Executive gives a written Termination Notice pursuant to Paragraph 5(f).
 
(j)           “Inability to Perform” means and shall be deemed to have occurred
if Executive has been determined under Employer’s long-term disability plan, if
any, to be eligible for long-term disability benefits. In the absence of
Executive’s participation in, application for benefits under, or existence of
such a plan, “Inability to Perform” means Executive’s inability to perform the
essential functions of his position because of an illness, condition, or injury
for (i) a period of six (6) consecutive months or (ii) an aggregate of six
months within any period of twelve (12) consecutive months.
 
(k)          “Work Product” means all ideas, works of authorship, inventions,
and other creations, whether or not patentable, copyrightable, or subject to
other intellectual-property protection, that are made, conceived, developed or
worked on in whole or in part by Executive while employed by Employer and/or any
of its Affiliates, that relate in any manner whatsoever to the business,
existing or then-proposed, of Employer and/or any of its Affiliates, or any
other business or research or development effort in which Employer and/or any of
its Affiliates engages during Executive’s employment.
 
2.           Employment and Term.  Employer agrees to employ Executive (directly
or through an Affiliate), and Executive agrees to be employed, for the period
set forth in this Paragraph 2. Executive will be employed in the position and
with the duties and responsibilities set forth in Paragraph 3(a) and upon the
other terms and conditions set out in this Agreement. Employer and Executive
agree that such employment may be through a co-employment relationship with a
professional employer organization, subject to the requirements of Paragraph
3(a).  Executive represents, covenants and warrants that his employment by the
Employer does not and will not breach agreements that the Executive may have
entered into with other companies.  For the avoidance of doubt, the Executive
represents, covenants and warrants that his employment by the Employer will not
breach any confidentiality agreements, non-competition agreements or
non-solicitation agreements that the Executive may have entered into with
others.  Executive’s employment shall commence on the Effective Date and shall
be for a term of three (3) years (the “Employment Term”), unless sooner
terminated as provided in this Agreement.
 
 
Page 4 of 22

--------------------------------------------------------------------------------

 

3.           Position and Duties.
 
(a)           During the Employment Term, or any extension thereto, Executive
shall be employed as Chief Financial Officer of Employer, under the direction
and subject to the control of the Chief Executive Officer (which direction shall
be such as is customarily exercised over a Chief Financial Officer), and
Executive shall be responsible for: maintaining, presenting, and reporting
accurate and timely financial information; regulatory filings (including,
without limitation, Employer’s filings with the Securities and Exchange
Commission), strategic financial planning; financial forecasting; cash
management; measuring performance; preparation of budgets; assessing financial
risk; participating in a leadership role in attracting equity and debt financing
and managing the offerings for same; coordinating investor relations activities
including participation in investor and shareholder presentations; and providing
other financial reports as may be reasonably required, with all such powers and
authority with respect to such business, affairs, properties and operations as
may be reasonably incident to such duties and responsibilities.  In addition,
Executive shall have such other duties, functions, responsibilities, and
authority as are from time to time delegated to Executive by the Chief Executive
Officer or the Board; provided, however, that such duties, functions,
responsibilities, and authority are reasonable and customary for a person
serving in the same or similar capacity of an enterprise comparable to Employer.
 
(b)           During the Employment Term, or any extension thereto, Executive
shall devote his full business time, skill, and attention and his best efforts
to the business and affairs of Employer to the extent necessary to discharge
fully, faithfully, and efficiently the duties and responsibilities delegated and
assigned to Executive in or pursuant to this Agreement, except for usual,
ordinary, and customary periods of vacation and absence due to illness or other
disability and as otherwise specified in this paragraph.  Employer agrees that
it shall not be a violation of this paragraph for Executive to (i) serve on
corporate, educational, civic or charitable boards or committees, (ii) deliver
lectures, fulfill speaking engagements or teach at civic, charitable, or
educational institutions, and (iii) manage personal investments, so long as in
the case of (i), (ii) and (iii) above such activities do not significantly
interfere or conflict with the performance of Executive’s responsibilities under
this Agreement or the interests of Employer.  Executive shall not become a
member of the board of directors or committees of any other for-profit business
organization without prior written consent of the Board, provided however,
Executive shall be permitted to continue to serve on such board of directors or
committees of any other profit business or educational organizations, including
travel for such boards, on which Executive served prior to his commencement of
his Employment Term with the Employer, so long as such service does not
significantly interfere or conflict with the performance of Executive’s
responsibilities under this Agreement or the interests of Employer.
 
 
Page 5 of 22

--------------------------------------------------------------------------------

 

(c)           In connection with Executive’s employment under this Agreement,
Executive shall be based in Houston, Texas, or at any other place where the
principal executive offices of Employer may be located during the Employment
Term, subject to the provisions of Paragraph 1(i)(e).  Executive also will
engage in such travel as the performance of Executive’s duties in the business
of Employer may require.
 
(d)           All services that Executive may render to Employer or any of its
Affiliates in any capacity during the Employment Term shall be deemed to be
services required by this Agreement and the consideration for such services is
that provided for in this Agreement.
 
(e)           Executive hereby acknowledges that he has read and is familiar
with Employer’s policies regarding business ethics and conduct, and will comply
with all such provisions, and any amendments thereto, during the Employment
Term.
 
4.           Compensation and Related Matters.
 
(a)           Base Salary.  During each Annual Period of the Employment Term,
Employer shall pay to Executive for his services under this Agreement an annual
base salary (“Base Salary”).  The Base Salary on the Effective Date shall be Two
Hundred Fifty Thousand Dollars ($250,000.00).  Upon the completion of six (6)
months of employment, Executive’s Base Salary shall be increased to Two Hundred
Seventy Five Thousand Dollars ($275,000.00).  The Base Salary is subject to
annual adjustments beginning on August 8, 2012, at the discretion of the Board,
but in no event shall Employer pay Executive a Base Salary less than that set
forth above, or any increased Base Salary later in effect, without the consent
of Executive.  The Base Salary is earned pro rata and shall be payable in
installments in accordance with the general payroll practices of Employer, or as
otherwise mutually agreed upon.
 
(b)           Annual Incentives.  Beginning with the Effective Date, and on an
annual basis during the Employment Term, Executive will participate in any
incentive compensation plan (“ICP”) applicable to Executive’s position, as may
be adopted by Employer from time to time and in accordance with the terms of
such plan(s).  Executive’s cash award opportunity under the ICP will be a target
amount of fifty percent (50%) of Executive’s Base Salary and a maximum amount of
one hundred percent (100%) of Executive’s Base Salary, subject to such other
terms, conditions and restrictions as may be established by the Board or the
Compensation Committee.  In addition to any cash award that he earns under the
ICP, Employer will also grant Executive an award of incentive stock options to
the extent permitted by the Internal Revenue Code under its equity incentive
plan then in effect in an amount equal to 50% of the number of dollars of the
cash award (e.g., if the cash award is $200,000, Executive will receive an award
of 100,000 incentive stock options) (the “ICP Options”; together with the cash
bonus award the “ICP Bonus Award”).  The ICP Options will have an exercise price
that is equal to the fair market value of the Employer’s common stock on the
date the ICP Options are granted and one third of the ICP Options will vest on
each anniversary of the date of grant.  ICP Options will expire five (5) years
after issuance and are otherwise governed by the terms of Employer’s stock plan
under which they are granted.  Executive will develop annually a proposed set of
current year performance metrics that are subject to review and approval by the
Board and/or the Compensation Committee.
 
 
Page 6 of 22

--------------------------------------------------------------------------------

 

(c)           Initial Incentive Stock Options.
 
(i)           Employer will grant Executive, on the Effective Date, an award of
an option to purchase four hundred thousand (400,000) shares of Employer’s
common stock, under Employer’s 2010 Equity Incentive Plan (“2010 EIP”), at an
exercise price equal to the closing price on the Effective Date, with  fifty
percent (50%) vesting on the first day of the month occurring one (1) year after
the Effective Date and the remaining fifty percent (50%) vesting on the first
day of the month occurring two (2) years after the Effective Date (“Initial
Incentive Stock Options”).  The Initial Incentive Stock Options are intended as
incentive stock options to the extent permitted by the Internal Revenue Code,
will expire five (5) years after issuance, and are otherwise governed by the
terms of the 2010 EIP.
 
(ii)          Notwithstanding any other provision of this Agreement or the 2010
EIP to the contrary, two hundred thousand (200,000) shares of Executive’s
Initial Incentive Stock Options shall immediately vest in the event that
Employer terminates Executive’s employment during the first year of his
employment without “cause,” which, solely for the purposes of this Paragraph
4(c)(ii), will be deemed to exist if Employer determines that Executive has (a)
engaged in any financial impropriety, intentional dishonesty or breach of
fiduciary duty or duty of loyalty; (b) engaged in any intentional act having the
effect of materially injuring the reputation, business or business relationships
of Employer; (c) failed to follow company policies and procedures concerning
drugs and alcohol in the workplace or forbidding workplace harassment, violence,
and/or discrimination; or (d) engaged in conduct that resulted in being
convicted of (or pleading nolo contrendere to) any felony.

 
(d)           Performance Based Stock Options.  In addition, Employer will grant
Executive, on the Effective Date, an award of an option to purchase four hundred
thousand (400,000) shares of Employer’s common stock, under the 2010 EIP, at an
exercise price equal to the closing price on the Effective Date (“Performance
Based Stock Options”).  Fifty percent (50%) of the Performance Based Stock
Options will vest if and when the Employer’s common stock price reaches a
closing price of Nine Dollars ($9.00) per share for five (5) consecutive trading
days; and the remaining fifty percent (50%) of the Performance Based Stock
Options will vest if and when the Employer’s common stock price reaches a
closing price of Twelve Dollars ($12.00) per share for five (5) consecutive
trading days.  The Performance Based Stock Options are intended as incentive
stock options to the extent permitted by the Internal Revenue Code, will expire
five (5) years after issuance, and are otherwise governed by the terms of the
2010 EIP.
 
(e)           Employee Benefits.  During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans, programs, and
arrangements that are generally made available by Employer to its current other
senior executives, including without limitation Employer’s life insurance,
long-term disability, and health plans. Executive acknowledges and agrees that
cooperation and participation in medical or physical examinations may be
required by one or more insurance companies in connection with the applications
for such life and/or disability insurance policies.
 
 
Page 7 of 22

--------------------------------------------------------------------------------

 

(f)           Expenses.  Executive shall be entitled to receive reimbursement
for all reasonable expenses incurred by Executive during the Employment Term in
performing his duties and responsibilities under this Agreement, consistent with
Employer’s policies or practices for reimbursement of expenses incurred by other
senior executives of Employer (“Business Expenses”).  Notwithstanding the
foregoing, (i) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (ii) the reimbursement must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.
 
(g)          Vacation.  During each Annual Period of the Employment Term,
Executive shall be eligible for four (4) weeks paid vacation, as well as sick
pay and other paid and unpaid time off in accordance with the policies and
practices of Employer.  Executive agrees to use his vacation and other paid time
off at such times that are (i) consistent with the proper performance of his
duties and responsibilities and (ii) mutually convenient for Employer and
Executive.
 
(h)          Fringe Benefits.  During the Employment Term, Executive shall be
entitled to the perquisites and other fringe benefits that are made available by
Employer to its senior executives generally and to such perquisites and fringe
benefits that are made available by Employer to Executive in particular, subject
to any applicable terms and conditions of any specific perquisite or other
fringe benefit.  However, the Executive shall not receive a fringe benefit for
club memberships or non-profit organization memberships.  Executive shall be
entitled to business class travel.  Employer shall reimburse Executive for
applicable dues for such professional affiliations reasonably appropriate to
Executive’s profession.
 
(i)           Directors and Officers (D&O) Liability Insurance.  Employer will
provide information on their D&O insurance coverage and will cause Executive to
be fully covered on Effective Date pursuant to Paragraph 11.
 
5.           Termination of Employment.
 
(a)          Death.  Executive’s employment shall terminate automatically upon
his death.
 
(b)          Inability to Perform.  Employer may terminate Executive’s
employment for Inability to Perform.
 
 
Page 8 of 22

--------------------------------------------------------------------------------

 

(c)           Termination by Employer for Cause.  Employer may terminate
Executive’s employment for Cause by providing Executive with a Notice of
Termination as set out in Paragraph 5(f).  Before terminating Executive’s
employment for Cause, Employer must provide Executive with written notice of its
intent to do so, which notice must specify the particular circumstances or
events that Employer contends gives rise to the existence of Cause; provided,
however, that if Employer intends to exercise its right to terminate Executive’s
employment in whole or part under provisions (iii), (iv), (v), (vi) or (viii) of
the definition of Cause in Paragraph 1, Employer must first provide Executive
with a reasonable period of time to correct those circumstances or events
Employer contends give rise to the existence of Cause under such provision(s)
(the “Correction Period”), but not to the extent the Board makes a reasonable,
good faith determination that those circumstances or events cannot reasonably be
corrected.  A thirty (30) day Correction Period shall be presumptively
reasonable.  Executive will be given the opportunity within thirty (30) calendar
days of his receipt of Employer’s written notice of its intent to terminate
Executive’s employment for Cause to defend himself with respect to the
circumstances or events specified in such notice and in a manner and under such
procedures as the Board may establish.  Nothing in this Paragraph 5(c) precludes
informal discussions between Executive and any member of the Board regarding
such circumstances or events.
 
(d)           Termination by Executive for Good Reason.  Executive may terminate
his employment for Good Reason.  To exercise his right to terminate for Good
Reason, Executive must provide written notice to Employer of his belief that
Good Reason exists within sixty (60) days of the date he first becomes aware of
the condition(s) giving rise to the Good Reason and that notice shall describe
the condition(s) believed to constitute Good Reason.  Employer shall have thirty
(30) days to remedy the Good Reason condition(s).  If not remedied within that
thirty (30) day period, Executive may submit a Notice of Termination; provided,
however, that the Notice of Termination invoking Executive’s right to terminate
his employment for Good Reason must be given no later than one hundred (100)
days after the date Executive first became aware of the condition(s) giving rise
to the Good Reason; otherwise, Executive is deemed to have accepted the
condition(s), or Employer’s correction of such condition(s), that may have given
rise to the existence of Good Reason.
 
(e)           Termination by Either Party Without Cause or Without Good Reason.
 
(i)           Either Employer or Executive may terminate Executive’s employment
without Cause or without Good Reason upon at least sixty (60) days’ prior
written notice to the other party, subject to the provisions of this Agreement.
Upon receipt of a Notice of Termination from Executive without Good Reason,
Employer may elect to relieve Executive of his duties, and pay his Base Salary
and provide him his employment benefits for the duration of his employment,
without constituting Good Reason.
 
(ii)          Employee’s employment will automatically terminate upon expiration
of the Employment Term, unless Employer and Employee either enter into a written
agreement extending the Employment Term or enter into a new written employment
agreement, the terms of which shall govern.
 
 
Page 9 of 22

--------------------------------------------------------------------------------

 

(f)           Notice of Termination.  Any termination of Executive’s employment
by Employer or by Executive (other than a termination pursuant to Paragraph
5(a)) shall be communicated by a written Notice of Termination.  A “Notice of
Termination” is a written notice that must (i) indicate the specific termination
provision in this Agreement relied upon; (ii) in the case of a termination for
Inability to Perform, Cause, or Good Reason, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision invoked; and (iii) if the termination
is by Executive under Paragraph 5(e), or by Employer for any reason, specify the
Employment Termination Date.  The failure by Employer or Executive to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Cause or Good Reason shall not waive any right of Employer or
Executive or preclude either of them from asserting such fact or circumstance in
enforcing or defending their rights.
 
(g)          Employment Termination Date.  The Employment Termination Date,
whether occurring before or after a Corporate Change, shall be as follows: (i)
if Executive’s employment is terminated by his death, the date of his death;
(ii) if Executive’s employment is terminated by Employer because of his
Inability to Perform or for Cause, the date specified in the Notice of
Termination, which date shall be no earlier than the date such notice is given;
(iii) if Executive’s employment is terminated by Executive for Good Reason, the
date on which the Notice of Termination is given; (iv) if the termination is
under Paragraph 5(e)(i), the date specified in the Notice of Termination, which
date shall be no earlier than sixty (60) days after the date such notice is
given; or (v) if Executive’s employment is terminated by expiration of the
Employment Term under 5(e)(ii), the date the Employment Term expires.
 
(h)          Deemed Resignation.  In the event of termination of Executive’s
employment, Executive agrees that if at such time he is a member of the Board or
is an officer of Employer or a director or officer of any of its Affiliates, he
shall be deemed to have resigned from such position(s) effective on the
Employment Termination Date, unless the Board and Executive agree in writing
prior to the Employment Termination Date that Executive shall remain a member of
the Board, in which case Executive shall not be deemed to have resigned his
position as a member of the Board merely by virtue of the termination of his
employment. Executive agrees to execute and deliver any documents evidencing his
resignation from such positions that Employer may reasonably request; provided,
however, that no such document shall affect the date that Executive ceased to be
a Board member as described above such that Executive continues to have duties
as a Board member beyond the date specified in the preceding sentence.
 
(i)           Investigation; Suspension.  Employer may suspend Executive with
pay pending (a) an investigation as described in Paragraph 1(d)(viii), or (b) a
determination by the Board whether Executive has engaged in acts or omissions
constituting Cause.  Such a paid suspension shall not constitute a termination
of Executive’s employment, or Good Reason.  Executive agrees to cooperate with
Employer in connection with any such investigation.
 
 
Page 10 of 22

--------------------------------------------------------------------------------

 

6.           Compensation Upon Termination of Employment.
 
(a)          Death.  If Executive’s employment is terminated by reason of
Executive’s death, Employer shall pay to such person as Executive shall
designate in a written notice to Employer (or, if no such person is designated,
to his estate) any unpaid portion of Executive’s Base Salary earned pro-rata
through the Employment Termination Date (the “Compensation Payment”), any earned
but unused vacation (the “Vacation Payment”), any fully earned but unpaid ICP
Bonus Award, and any unreimbursed Business Expenses, at the time and in the
manner required by applicable law but in no event later than thirty (30)
business days after the Employment Termination Date.
 
(b)          Inability to Perform.  If Executive’s employment is terminated by
reason of Executive’s Inability to Perform, Employer shall pay to Executive the
Compensation Payment, the Vacation Payment, any fully earned but unpaid ICP
Bonus Award, and any unreimbursed Business Expenses at the time and in the
manner required by applicable law but in no event later than thirty (30)
business days after the Employment Termination Date.
 
(c)          Termination by Executive Without Good Reason.  If Executive’s
employment is terminated by the Executive pursuant to and in compliance with
Paragraph 5(e), Employer shall pay to Executive the Compensation Payment, the
Vacation Payment, the cash award only of any fully earned but unpaid ICP Bonus
Award, and any unreimbursed Business Expenses, at the time and in the manner
required by applicable law but in no event later than thirty (30) business days
after the Employment Termination Date.
 
(d)          Termination for Cause or Upon Expiration of Employment Term.  If
Executive’s employment is terminated by Employer for Cause or if Executive’s
employment is terminated due to the expiration of the Employment Term, Employer
shall pay to Executive the Compensation Payment, the Vacation Payment, the cash
award only of any fully earned but unpaid ICP Bonus Award, and any unreimbursed
Business Expenses, at the time and in the manner required by applicable law but
in no event later than thirty (30) business days after the Employment
Termination Date.  For purposes of clarity, the termination of Executive’s
employment due to the expiration of the Employment Term does not constitute a
termination without Cause.
 
(e)          Termination Without Cause or With Good Reason.
 
(i)           If Executive’s employment is terminated by Employer for any reason
other than death, Inability to Perform, or Cause, or is terminated by Executive
for Good Reason during the Employment Term, Employer shall pay to Executive the
Compensation Payment, the Vacation Payment, the cash award only of any fully
earned but unpaid ICP Bonus Award, and any unreimbursed Business Expenses, at
the time and in the manner required by applicable law but in no event later than
thirty (30) business days after the Employment Termination Date.
 
(ii)          In addition, if Executive’s employment is terminated by Employer
for any reason other than death, Inability to Perform, or Cause, or is
terminated by Executive for Good Reason during the Employment Term, Employer
shall pay or provide to Executive, in lieu of any other severance or separation
benefits, at the time and in the manner provided in Paragraph 6(e)(iii), the
following if, within forty-five (45) days after the Employment Termination Date
(or within the expiration of such other longer review and revocation period as
may then be mandated by law), Executive has signed a general release agreement
in a form satisfactory to Employer and does not revoke such release:
 
 
Page 11 of 22

--------------------------------------------------------------------------------

 

(A)          Executive’s Base Salary, as in effect on the Employment Termination
Date for one (1) year;
 
(B)           Executive’s ICP Bonus Award at the target level for the
performance period in effect on the Employment Termination Date;
 
(C)           Full and immediate vesting of all Employer stock options and
restricted stock awards held by Executive as of the Employment Termination Date;
 
(D)           Executive will have twelve (12) months after the Employment
Termination Date, to exercise all Employer stock options, provided that in no
event may such stock options be exercised after the latest date upon which the
options would have expired by their original terms.
 
Notwithstanding the foregoing, Employer’s obligation under this Paragraph
6(e)(ii) is limited as follows:
 
(E)           If Executive engages in any conduct that materially violates
Paragraph 7 or engages in any of the Restricted Activities described in
Paragraph 8, Employer’s obligation to make payments to Executive under this
Paragraph 6(e)(ii), if any such obligation remains, shall end as of the date
Employer so notifies Executive in writing; and
 
(F)           If Executive is found guilty or enters into a plea agreement,
consent decree, or similar arrangement with respect to any felony criminal
offense or any material violation of federal or state securities laws, or has a
cease-and-desist order, injunction, or other penalty or judgment issued or
entered in any material civil enforcement action brought against him by any
United States regulatory agency or by a court of competent jurisdiction in a
proceeding commenced by such a regulatory agency (in either case, regardless of
whether Executive admits or denies the substantive allegations, and in each case
for actions or omissions related to his employment with Employer or any of its
Affiliates), (1) Employer’s obligation to make payments to Executive under this
Paragraph 6(e)(ii) shall end as of the date that Employer so notifies Executive
in writing, and (2) Executive shall repay to Employer any amounts paid to him
pursuant to this Paragraph 6(e)(ii) within thirty (30) days after receipt of a
written request to do so by Employer.
 
(iii)         Employer will pay the monetary amounts under Paragraph 6(e)(ii)
above as follows:  (A) the one year of Executive’s Base Salary will be paid in
twelve (12) equal monthly installments starting on the first applicable payroll
period of Employer that is five (5) business days after expiration of the review
and revocation period set forth under the general release agreement; and (B) the
ICP Bonus Award will be paid in a lump sum at the same time as ICP Bonus
payments are paid to other executives of Employer.
 
 
Page 12 of 22

--------------------------------------------------------------------------------

 

(f)           Termination of Employment Following Change of Control.
 
(i)           If the Employer’s common stock closing price is above Nine Dollars
($9.00) per share on a trading day that is within five (5) trading days of the
date of a Change of Control and if, within the two (2) year period following a
Change of Control, Executive’s employment with Employer or an Affiliate or
successor of Employer is terminated for any reason other than death, Inability
to Perform, or Cause, by Executive for Good Reason, or if Employer or an
Affiliate or successor of Employer gives timely notice pursuant to Paragraph
5(f) and Executive’s employment therefore ends upon the expiration of the
Employment Term, Executive will be paid the Compensation Payment, the Vacation
Payment and any unreimbursed Business Expenses, at the time and in the manner
required by applicable law but in no event later than thirty (30) business days
after the Employment Termination Date.  In addition, if, within forty-five (45)
days after the Employment Termination Date (or within the expiration of such
other longer review and revocation period as may then be mandated by law),
Executive has signed a general release agreement in a form satisfactory to
Employer and Executive does not revoke such release, in lieu of any other
severance or separation payments or benefits, Employer shall (A) pay Executive a
lump-sum amount equivalent to the sum of the amounts specified in Paragraph
6(e)(ii)(A) and 6(e)(ii)(B) (the “Change of Control Severance Payment”), and (B)
provide Executive the benefits described in Paragraph 6(e)(ii)(C) and
6(e)(ii)(D).  The provisions of Paragraph 6(e)(ii)(E) and 6(e)(ii)(F) shall not
apply to this Paragraph 6(f).  If the Employer’s common stock closing price is
between Seven Dollars and Fifty Cents ($7.50) and Nine Dollars ($9.00) per share
on a trading day that is within five trading days of the date of a Change of
Control, and all other conditions of this Paragraph 6(f)(i) are satisfied,
Executive shall receive the payments and benefits as specified above in this
Paragraph 6(f)(i) but the Change of Control Severance Payment shall be reduced
by 50%.
 
(ii)          The Change of Control Severance Payment shall be paid in a single
lump sum payment on the sixtieth (60th) business day after the Employment
Termination Date.
 
(g)          Health Insurance.  In addition, if Executive’s employment with
Employer or an Affiliate or successor of Employer is terminated or ends under
the circumstances set forth in Paragraph 5(f), Executive will receive, in
addition to any other payments due under this Agreement, the following benefit:
if, at the time of the Employment Termination Date, Executive participates in
one or more health plans offered or made available by Employer and Executive is
eligible for and elects to receive continued coverage under such plans in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) or any successor law, Employer will reimburse Executive during the
eighteen (18) month period following the Employment Termination Date, for the
difference between the total amount of the monthly COBRA premiums for the same
coverage as in effect on the Employment Termination Date, that are actually paid
by Executive for such continued health plan benefits and the total monthly
amount of the same premiums charged to active senior executives of Employer for
health insurance coverage. Such reimbursement shall be made within the ninety
(90) day period following Executive’s payment of each monthly COBRA premium.
Provided, however, that Employer’s reimbursement obligation under this Paragraph
6(g) shall terminate upon the earlier of (i) the expiration of the time period
described above or (ii) the date Executive becomes eligible for health insurance
coverage under a subsequent employer’s plan without being subject to any
preexisting-condition exclusion under that plan, which occurrence Executive
shall promptly report to Employer.
 
 
Page 13 of 22

--------------------------------------------------------------------------------

 

(h)          Exclusive Compensation and Benefits.  The compensation and benefits
described in this Paragraph 6, along with the associated terms for payment,
constitute all of Employer’s obligations to Executive with respect to the ending
of Executive’s employment with Employer and/or its Affiliates, subject to
Paragraph 23 and the remainder of this Paragraph 6(h).  Accordingly, Executive
and Employer expressly acknowledge and agree that, following the Employment
Termination Date, Executive shall have no rights to any employment by Employer
or its Affiliates (including employment as described in Paragraphs 2 and 3 of
this Agreement), and no rights to any further compensation or benefits under
Paragraph 4 of this Agreement.  Executive and Employer further acknowledge and
agree that nothing in this Agreement is intended to limit or terminate, at
termination of Executive’s employment, (i) any obligations of Employer or
Executive under the other terms of this Agreement, including, but not limited
to, with respect to Employer, its obligations under Paragraphs 11 and 19, and,
with respect to Executive, his obligations under Paragraphs 5(h), 7, 8, 9, 12,
16, 21, and 22, or (ii) any earned, vested benefits (other than any entitlement
to severance or separation pay, if any) that Executive may have under the
applicable provisions of any benefit plan of Employer in which Executive is
participating at the time of the termination of employment.
 
(i)           Code Section 409A Matters.  This Agreement is intended to comply
with Code Section 409A and any ambiguous provisions will be construed in a
manner that is compliant with or exempt from the application of Code Section
409A.  If a provision of the Agreement would result in the imposition of an
applicable tax under Code Section 409A, the parties agree that such provision
shall be reformed to avoid imposition of the applicable tax, with such
reformation effected in a manner that has the most favorable result to
Executive.
 
For purposes of Code Section 409A, each payment or amount due under this
Agreement shall be considered a separate payment, and Executive’s entitlement to
a series of payments under this Agreement is to be treated as an entitlement to
a series of separate payments.
 
If (x) Executive is a “specified employee,” as such term is defined in Code
Section 409A and determined as described below in this Paragraph 6(i), and (y)
any payment due under this Agreement is subject to Code Section 409A and is
required to be delayed under Code Section 409A because Executive is a specified
employee, that payment shall be payable on the earlier of (A) the first business
day that is six months after Executive’s separation from service, as such term
is defined in Code Section 409A, (B) the date of Executive’s death, or (C) the
date that otherwise complies with the requirements of Section 409A.  This
Paragraph 6(i) shall be applied by accumulating all payments that otherwise
would have been paid within six months of Executive’s separation and paying such
accumulated amounts on the earliest business day which complies with the
requirements of Code Section 409A.  For purposes of determining the identity of
specified employees, the Board may establish procedures as it deems appropriate
in accordance with Code Section 409A.
 
 
Page 14 of 22

--------------------------------------------------------------------------------

 

(j)           Payment after Executive’s Death.  In the event of Executive’s
death after he becomes entitled to a payment or payments pursuant to this
Paragraph 6, any remaining unpaid amounts shall be paid, at the time and in the
manner such payments otherwise would have been paid to Executive, to his estate.
 
(k)          Offset.  Executive agrees that Employer may set off against, and
Executive authorizes Employer to deduct from, any payments due to Executive, or
to his heirs, legal representatives, or successors, as a result of the
termination of Executive’s employment any amounts which may be due and owing to
Employer or any of its Affiliates by Executive, whether arising under this
Agreement or otherwise; provided, however, that any such set off and deduction
shall be made in a manner that complies with Code Section 409A to the extent
applicable.
 
7.           Confidential Information.
 
(a)          Executive acknowledges and agrees that (i) Employer and its
Affiliates are engaged in a highly competitive business; (ii) Employer and its
Affiliates have expended considerable time and resources to develop goodwill
with their customers, vendors, and others, and to create, protect, and exploit
Confidential Information; (iii) Employer must continue to prevent the dilution
of its and its Affiliates’ goodwill and unauthorized use or disclosure of its
Confidential Information to avoid harm to its legitimate business interests;
(iv) in the acquisition, development and marketing of crude oil and natural gas,
chemicals or other hydrocarbon products, his participation in or direction of
Employer’s or its Affiliates’ day-to-day operations and strategic planning are
an integral part of Employer’s continued success and goodwill; (v) given his
position and responsibilities, he necessarily will be creating Confidential
Information that belongs to Employer and enhances Employer’s goodwill, and in
carrying out his responsibilities he in turn will be relying on Employer’s
goodwill and the disclosure by Employer to him of Confidential Information; and
(vi) he will have access to Confidential Information that could be used by any
Competitor of Employer in a manner that would harm Employer’s competitive
position in the marketplace and dilute its goodwill.  Employer acknowledges and
agrees that nothing in this Agreement precludes Executive from accepting
employment from any third party employer after termination of employment with
Employer and its Affiliates for whatever reason, provided that Executive
complies with his obligations under Paragraph 7(d), Paragraph 8 and applicable
statutes and common law with respect to the Confidential Information.
 
(b)          Employer acknowledges and agrees that Executive must have and
continue to have throughout his employment the benefits and use of its and its
Affiliates’ goodwill and Confidential Information in order to properly carry out
his responsibilities.  Employer accordingly promises upon execution and delivery
of this Agreement to provide Executive immediate and continuing access to
Confidential Information and to authorize him to engage in activities that will
create new and additional Confidential Information.
 
 
Page 15 of 22

--------------------------------------------------------------------------------

 

(c)          Employer and Executive thus acknowledge and agree that during
Executive’s employment with Employer, and upon execution and delivery of this
Agreement, he (i) will receive Confidential Information that is unique,
proprietary, and valuable to Employer and/or its Affiliates; (ii) will create
Confidential Information that is unique, proprietary, and valuable to Employer
and/or its Affiliates; and (iii) will benefit, including without limitation by
way of increased earnings and earning capacity, from the goodwill Employer and
its Affiliates have generated and from the Confidential Information.
 
(d)          Accordingly, Executive acknowledges and agrees that at all times
during his employment by Employer and/or any of its Affiliates and thereafter:
 
(i)           all Confidential Information shall remain and be the sole and
exclusive property of Employer and/or its Affiliates;
 
(ii)          he will protect and safeguard all Confidential Information;
 
(iii)         he will hold all Confidential Information in strictest confidence
and not, directly or indirectly, disclose or divulge any Confidential
Information to any person other than an officer, director, or employee of, or
legal counsel for, Employer or its Affiliates, to the extent necessary for the
proper performance of his responsibilities unless authorized to do so by
Employer or compelled to do so by law or valid legal process;
 
(iv)        if he believes he is compelled by law or valid legal process to
disclose or divulge any Confidential Information, he will notify Employer in
writing sufficiently in advance of any such disclosure to allow Employer the
opportunity to defend, limit, or otherwise protect its interests against such
disclosure;
 
(v)         at the end of his employment with Employer for any reason or at the
request of Employer at any time, he will return to Employer all Confidential
Information and all copies thereof, in whatever tangible form or medium,
including electronic; and
 
(vi)        absent the promises and representations of Executive in this
Paragraph 7 and in Paragraph 8, Employer would require him immediately to return
any tangible Confidential Information in his possession, would not provide
Executive with new and additional Confidential Information, would not authorize
Executive to engage in activities that will create new and additional
Confidential Information, and would not enter or have entered into this
Agreement.
 
8.           Nonsolicitation Obligations.  In consideration of Employer’s
promises to provide Executive with Confidential Information and to authorize him
to engage in activities that will create new and additional Confidential
Information upon execution and delivery of this Agreement, and the other
promises and undertakings of Employer in this Agreement, Executive agrees that,
while he is employed by Employer and/or any of its Affiliates and for a two (2)
year period following the end of that employment for any reason, he shall not
engage in any of the following activities (the “Restricted Activities”):
 
 
Page 16 of 22

--------------------------------------------------------------------------------

 

(a)          He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then employed by or
otherwise engaged to perform services for Employer or its Affiliates to leave
that employment or cease performing those services; and
 
(b)          He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person or entity who is then a
customer, supplier, or vendor of Employer or any of its Affiliates to cease
being a customer, supplier, or vendor of Employer or any of its Affiliates or to
divert all or any part of such person’s or entity’s business from Employer or
any of its Affiliates.
 
Executive acknowledges and agrees that the restrictions contained in this
Paragraph 8 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in Paragraphs
7 and 8; that Employer’s promises and undertakings set forth in Paragraphs 7 and
8 and Executive’s position and responsibilities with Employer give rise to
Employer’s interest in restricting Executive’s post-employment activities; that
such restrictions are designed to enforce Executive’s promises and undertakings
set forth in this Paragraph 8 and his common-law obligations and duties owed to
Employer and its Affiliates; that the restrictions are reasonable and necessary,
are valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect Employer’s goodwill, Confidential Information, and
other legitimate business interests; that he will immediately notify Employer in
writing should he believe or be advised that the restrictions are not, or likely
are not, valid or enforceable under Texas law or the law of any other state that
he contends or is advised is applicable; that the mutual promises and
undertakings of Employer and Executive under Paragraphs 7 and 8 are not
contingent on the duration of Executive’s employment with Employer; that absent
the promises and representations made by Executive in this Paragraph 8 and
Paragraph 7, Employer would require him to return any Confidential Information
in his possession, would not provide Executive with new and additional
Confidential Information, would not authorize Executive to engage in activities
that will create new and additional Confidential Information, and would not
enter or have entered into this Agreement; and that his obligations under
Paragraphs 7 and 8 supplement, rather than supplant, his common-law duties of
confidentiality and loyalty owed to Employer.
 
Employer agrees that any action that is undertaken by a subsequent employer of
Executive will not be treated as an action by Executive for purposes of the
foregoing provisions of this Paragraph 8 unless Executive personally engages in
a Restricted Activity, whether directly or indirectly.
 
 
Page 17 of 22

--------------------------------------------------------------------------------

 

9.           Intellectual Property.
 
(a)          In consideration of Employer’s promises and undertakings in this
Agreement, Executive agrees that all Work Product will be disclosed promptly by
Executive to Employer, shall be the sole and exclusive property of Employer, and
is hereby assigned to Employer, regardless of whether (i) such Work Product was
conceived, made, developed or worked on during regular hours of his employment
or his time away from his employment, (ii) the Work Product was made at the
suggestion of Employer; or (iii) the Work Product was reduced to drawing,
written description, documentation, models or other tangible form. Without
limiting the foregoing, Executive acknowledges that all original works of
authorship that are made by Executive, solely or jointly with others, within the
scope of his employment and that are protectable by copyright are “works made
for hire,” as that term is defined in the United States Copyright Act (17
U.S.C., Section 101), and are therefore owned by Employer from the time of
creation.
 
(b)          Executive agrees to assign, transfer, and set over, and Executive
does hereby assign, transfer, and set over to Employer, all of his right, title
and interest in and to all Work Product, without the necessity of any further
compensation, and agrees that Employer is entitled to obtain and hold in its own
name all patents, copyrights, and other rights in respect of all Work
Product.  Executive agrees to (i) cooperate with Employer during and after his
employment with Employer in obtaining patents or copyrights or other
intellectual-property protection for all Work Product; (ii) execute,
acknowledge, seal, and deliver all documents tendered by Employer to evidence
its ownership thereof throughout the world; and (iii) cooperate with Employer in
obtaining, defending, and enforcing its rights therein.
 
(c)          Executive represents that there are no other contracts to assign
inventions or other intellectual property that are now in existence between
Executive and any other person or entity.  Executive further represents that he
has no other employment or undertakings that might restrict or impair his
performance of this Agreement.  Executive will not in connection with his
employment by Employer, use or disclose to Employer any confidential, trade
secret, or other proprietary information of any previous employer or other
person that Executive is not lawfully entitled to disclose.
 
10.         Reformation.  If the provisions of Paragraphs 7, 8, or 9 are ever
deemed by a court to exceed the limitations permitted by applicable law,
Executive and Employer agree that such provisions shall be, and are,
automatically reformed to the maximum limitations permitted by such law.
 
11.         Indemnification and Insurance.  Employer shall indemnify Executive
both (i) to the fullest extent permitted by the laws of the State of Delaware,
and (ii) in accordance with the more favorable of Employer’s certificate of
incorporation, bylaws and standard indemnification agreement as in effect on the
Effective Date or as in effect on the date as of which the indemnification is
owed.  In addition, Employer shall provide Executive with coverage under
directors’ and officers’ liability insurance policies on terms not less
favorable than those provided to any of its other directors and officers as in
effect from time to time.
 
 
Page 18 of 22

--------------------------------------------------------------------------------

 

12.         Assistance in Litigation.  During the Employment Term and thereafter
for the lifetime of Executive, Executive shall, upon reasonable notice, furnish
such information and proper assistance to Employer or any of its Affiliates as
may reasonably be required by Employer in connection with any litigation,
investigations, arbitrations, and/or any other fact-finding or adjudicative
proceedings involving Employer or any of its Affiliates. This obligation shall
include, without limitation, to promptly upon request meet with counsel for
Employer or any of its Affiliates and provide truthful testimony at the request
of Employer or as otherwise required by law or valid legal process. Following
the Employment Term, Employer shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive and approved in advance by Employer
in rendering such assistance (such as travel, parking, and meals but not
attorney’s fees), but shall have no obligation to compensate Executive for his
time in providing information and assistance in accordance with this Paragraph
12, provided that such reimbursement shall be made on or before the last day of
the calendar year following the calendar year in which the expense is incurred,
and provided further that Executive’s obligations under this Paragraph 12
following the Employment Termination Date shall not unreasonably interfere with
Executive’s employment or other activities and endeavors.
 
13.         No Obligation to Pay.  With regard to any payment due to Executive
under this Agreement, it shall not be a breach of any provision of this
Agreement for Employer to fail to make such payment to Executive if (i) Employer
is prohibited from making the payment; (ii) Employer would be obligated to
recover the payment if it was made; or (iii) Executive would be obligated to
repay the payment if it was made; provided, however, that this Paragraph 13
shall only apply if such prohibition or obligation is legally imposed by statute
or regulation.
 
14.         Deductions and Withholdings.  With respect to any payment to be made
to Executive, Employer shall deduct, where applicable, any amounts authorized by
Employee, and shall withhold, deduct and report all amounts required to be
withheld, deducted and reported by applicable law.
 
15.         Notices.  All notices, requests, demands, and other communications
required or permitted to be given or made by either party shall be in writing
and shall be deemed to have been duly given or made (a) when delivered
personally, or (b) when deposited in the United States mail, first class
registered or certified mail, postage prepaid, return receipt requested, to the
party for which intended at the following addresses (or at such other addresses
as shall be specified by the parties by like notice, except that notices of
change of address shall be effective only upon receipt):
 
(i)           If to Employer, at:
 
Hyperdynamics Corporation
Attn: Chairman of the Board of Directors
12012 Wickchester Lane
Suite 475
Houston, Texas 77079
 
(ii)          If to Executive, at Executive’s then-current home address on file
with Employer.
 
 
Page 19 of 22

--------------------------------------------------------------------------------

 

16.         Injunctive Relief.  Executive acknowledges and agrees that Employer
would not have an adequate remedy at law and would be irreparably harmed in the
event that any of the provisions of Paragraphs 7, 8, and 9 were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
Executive agrees that Employer shall be entitled to equitable relief, including
preliminary and permanent injunctions and specific performance, in the event
Executive breaches or threatens to breach any of the provisions of such
Paragraphs, without the necessity of posting any bond or proving special damages
or irreparable injury. Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of this Agreement by Executive, but
shall be in addition to all other remedies available to Employer at law or
equity.
 
17.         Mitigation.  Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Agreement be
reduced by any compensation earned by Executive as the result of employment by
another employer after the date of termination of Executive’s employment with
Employer, or otherwise.
 
18.         Binding Effect; No Assignment by Executive; No Third Party
Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors, and
assigns; provided, however, that Executive shall not assign or otherwise
transfer this Agreement or any of his rights or obligations under this
Agreement. Subject to Paragraph 19, Employer is authorized to assign or
otherwise transfer this Agreement or any of its rights or obligations under this
Agreement only to an Affiliate of Employer or to a successor or assignee under
Paragraph 19.  Executive shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any payments or other benefits
provided under this Agreement; and no benefits payable under this Agreement
shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution.  Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person other than the parties, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.
 
19.         Assumption by Successor.  Employer shall ensure that any successor
or assignee (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all the business and/or assets of Employer or
the oil and gas acquisition, exploration, development and production business of
Employer, either by operation of law or written agreement, assumes the
obligations of this Agreement (the “Assumption Obligation”).  If Employer fails
to fulfill the Assumption Obligation, such failure shall be considered Good
Reason; provided, however, that the compensation to which Executive would be
entitled to upon a termination for Good Reason pursuant to Paragraph 6(f) shall
be the sole remedy of Executive for any failure by Employer to fulfill the
Assumption Obligation.  As used in this Agreement, “Employer” shall include any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all the business and/or
assets of Employer or the oil and gas exploration, development and production
business of Employer that executes and delivers the agreement provided for in
this Paragraph 19 or that otherwise becomes obligated under this Agreement by
operation of law.
 
 
Page 20 of 22

--------------------------------------------------------------------------------

 

20.         Legal Fees and Expenses.  Employer will reimburse Executive for all
reasonable legal fees and expenses up to Ten Thousand Dollars ($10,000.00)
incurred by Executive in connection with the preparation, review, and
negotiation of this Agreement prior to its execution, provided that any such
reimbursement shall be made within the same calendar year in which falls the
Effective Date.
 
21.         Governing Law.  This Agreement and the employment of Executive shall
be governed by the laws of the State of Texas except for its laws with respect
to conflict of laws.
 
22.         Entire Agreement.  This Agreement contains the entire agreement
between the parties concerning the subject matter expressly addressed herein and
supersedes all prior agreements and understandings, written and oral, between
the parties with respect to such subject matter.  However, nothing in this
Paragraph 22 is intended to limit any obligations of the parties under any other
agreement that Employer may enter into with Executive after the earlier of the
Effective Date or the execution of this Agreement by Executive.
 
23.         Modification; Waiver.  No person, other than pursuant to a
resolution duly adopted by the members of the Board, shall have authority on
behalf of Employer to agree to modify, amend, or waive any provision of this
Agreement. Further, this Agreement may not be changed orally, but only by a
written agreement signed by the party against whom any waiver, change,
amendment, modification or discharge is sought to be enforced.  Executive
acknowledges and agrees that no breach by Employer of this Agreement or failure
to enforce or insist on its rights under this Agreement shall constitute a
waiver or abandonment of any such rights or defense to enforcement of such
rights.
 
24.         Construction.  This Agreement is to be construed as a whole,
according to its fair meaning, and not strictly for or against any of the
parties.
 
25.         Severability.  If any provision of this Agreement shall be
determined by a court to be invalid or unenforceable, the remaining provisions
of this Agreement shall not be affected thereby, shall remain in full force and
effect, and shall be enforceable to the fullest extent permitted by applicable
law.
 
26.         Counterparts.  This Agreement may be executed by the parties in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement.
 
27.         Consent to Jurisdiction; Forum Selection.  With respect to any and
all disputes relating to or arising out of this Agreement, or to Employee’s
employment with or separation from employment with Employer, the parties each
consent to the jurisdiction of, and  agree that the exclusive forums for
resolution of such disputes shall be, the state and federal courts located in
Harris County, Texas; provided, however, that nothing in this Paragraph 22 is
intended to limit such rights as Executive may have to present a charge or claim
to an applicable government agency.
 
 
Page 21 of 22

--------------------------------------------------------------------------------

 

28.         Waiver of Jury Trial.  Employer and Executive each hereby waives the
right to a jury trial of any claim or cause of action based upon or arising out
of this Agreement or Executive’s employment with or separation from employment
with Employer.  The scope of this waiver is intended to be all-encompassing of
any and all disputes that may be filed in any court, including, without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims.  EACH OF THE PARTIES ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  Each of the
parties further represents and warrants that he or it has had an adequate
opportunity to consider this waiver and to consult with legal counsel with
respect to the waiver, and that he or it knowingly and voluntarily waives his or
its jury trial rights.  This waiver is irrevocable, meaning that it may not be
modified either orally or in writing, and the waiver shall apply to any
subsequent amendments, renewals, supplements or modifications to this
Agreement.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
 
IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Executive has executed this
Agreement, effective as of the date first set forth above.
 
EMPLOYER
 
EXECUTIVE
     
HYPERDYNAMICS CORPORATION
 
PAUL C. REINBOLT
      /s/ Ray Leonard   /s/ Paul C. Reinbolt
By:
President & CEO
  
 

 
 
Page 22 of 22

--------------------------------------------------------------------------------

 
 